DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A (Figs. 1-8 and 16), claims 1-3 in the reply filed on February 4, 2021 is acknowledged.  The traversal is on the ground(s) that “the Restriction Requirement does not explain why each identified invention lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature of each group. (See, e.g., MPEP 1893.03 (d)).”  This is not found persuasive because the Restriction Requirement (pp. 5-6) demonstrated Lack of Unity a posteriori between the inventions of Groups I and II by showing that the subject matter common to independent claims 1 and 13 does not constitute a special technical feature inasmuch as it does not make a contribution over the prior art in view of Wang et al. (US 2016/0086984).  Moreover, species claims 2-12 all depend, directly or indirectly, from independent claim 1.  Therefore, the subject matter of generic claim 1 is the subject matter that is common to (i.e., shared by) all of the species as claimed.  Because the subject matter of generic claim 1 is not a special technical feature, as explained above, the species defined by the dependent claims also lack unity of invention inasmuch as the common technical feature among the species as claimed is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 4-12) or a nonelected invention (claim 13), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 21, 2019 and  January 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-10, the limitation “at least a part of a diameter is different in the depth direction of the semiconductor substrate” renders the claim indefinite because it is unclear as to a diameter of which element (i.e., “a photoelectric conversion section”, “a charge accumulating section”, “a transfer gate” or “a plurality of vertical gate 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2014/0252420 A1, hereinafter “Yi”) in view of Ahn et al. (US 2013/0307040 A1, hereinafter “Ahn”).
Regarding claims 1 and 2, Yi shows in Figs. 1, 2A-2D and related text a solid-state imaging element ([0037] and [0040]), comprising: 
a photoelectric conversion section PD (30/32) ([0041], lines 8-15) formed in a depth direction of a semiconductor substrate 1 ([0041], line 2 and [0061], lines 1-4) and generating charges (negatively charged electrons and positively charged holes) corresponding to a quantity of received light ([0039], lines 1-12); 
a charge accumulating section FD ([0038], lines 12-14) accumulating the charges generated by the photoelectric conversion section ([0039], lines 12-14); and 
a transfer gate TG (21/22) ([0042], lines 8-11) transferring the charges generated by the photoelectric conversion section to the charge accumulating section ([0045], lines 1-17 and [0047], lines 1-5), 
wherein the transfer gate includes a plurality of vertical gate electrodes 22 ([0042], lines 8-19) which is filled to a predetermined depth from an interface of the semiconductor substrate (i.e., an interface between a top surface of the semiconductor substrate and a bottom surface of the gate insulating layer 24).
Yi does not disclose at least a part of a diameter (e.g., of a frustroconical shape) is different in the depth direction of the semiconductor substrate, wherein the plurality of vertical gate electrodes has a shape whose diameter becomes small in the depth direction of the semiconductor substrate.
Ahn teaches in Figs. 2, 3A, 4 and related text at least a part of a diameter (of buried portions 22 of transfer gates TG1 and TG2) ([0052], lines 4-8) is different in the depth direction of the semiconductor substrate 2 ([0049], lines 3-5), 

Yi and Ahn are analogous art because they both are directed to image sensor devices having transfer gates protruding into a semiconductor substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yi with the specified features of Ahn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi’s device to form at least a part of a diameter to be different in the depth direction of the semiconductor substrate, wherein the plurality of vertical gate electrodes has a shape whose diameter becomes small in the depth direction of the semiconductor substrate, as taught by Ahn, in order to avoid sharp edges along the length of each of the plurality of vertical gate electrodes (see Fig. 2D of Yi) where an electric field is likely to build up (i.e., locally increase), and instead to provide a frustroconically shaped vertical gate electrode having an outer surface that is continuously curved and thereby supporting a more radially uniform electric field profile at a given depth and a lower risk of dielectric breakdown of the gate insulating layer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2014/0252420 A1) in view of Ahn et al. (US 2013/0307040 A1) as applied to claim 2 above, and further in view of Hisanori (US 2013/0193496 A1, hereinafter “Hisanori”).
Regarding claim 3, Yi in view of Ahn discloses substantially the entire claimed invention, as applied to claim 2 above, including the plurality of vertical gate electrodes 
Yi in view of Ahn does not explicitly disclose a taper ratio of 0.02 or more.
Hisanori teaches in Fig. 8 and related text a taper ratio (of the tapered gate conductive pattern 152a of the transfer gate 1252; see [0142], lines 1-4) of 0.02 or more.  (Note: Applicant’s specification describes: “Here, the wording ‘the taper ratio is 0.02’ means that, at a depth of 100 nm in the depth direction, the diameter of the vertical gate electrode decreases by 2 nm” (Spec. ¶ [0042]).  According to Applicant’s special definition of “taper ratio”, Hisanori’s taper ratio may be expressed mathematically as 2/tan(180[Symbol font/0xB0]-C) where C is the corner angle (in units of degrees) identified in Fig. 8 of Hisanori, tan is the tangent function, and C may be in the range of about 90[Symbol font/0xB0] to about 140[Symbol font/0xB0] as disclosed in paragraph [0143], lines 17-19 of Hisanori.  Hisanori’s taper ratio is 0.02 or more when the corner angle C is 90.57[Symbol font/0xB0] or more, which is true for nearly all of Hisanori’s disclosed range for C of about 90[Symbol font/0xB0] to about 140[Symbol font/0xB0].  Hisanori therefore meets the claim limitation “a taper ratio of 0.02 or more”.)
Yi, Ahn and Hisanori are analogous art because they each are directed to image sensor devices having transfer gates protruding into a semiconductor substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yi in view of Ahn with the specified features of Hisanori because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Yi in view of Ahn to form a taper ratio of 0.02 or more, as taught by Hisanori, in order to define a potential gradient 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PETER M ALBRECHT/Examiner, Art Unit 2811